Citation Nr: 1204655	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the right knee.

2.  Entitlement to service connection for a disability of the left knee.

3.  Entitlement to service connection for malignant melanoma of the left eye, status post enucleation.

4.  Entitlement to service connection for exposure to malathion and chlordane.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an August 2009 rating decision, the RO awarded service connection for Parkinson's disease, representing a full grant of that appeal, which the Veteran had previously perfected to the Board.

The issues of entitlement to service connection for malignant melanoma of the left eye, status post enucleation, and service connection for a disability of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability, including osteoarthritis, was first manifested many years after separation from service and is not related to service.

2.  Mere exposure to malathion and chlordane is not a disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service, and arthritis of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for exposure to malathion and chlordane have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, compliant notice was provided in March 2009, prior to the initial adjudication of the Veteran's claims in August 2009.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all pertinent VA and private treatment records identified by the Veteran.

The Veteran was not afforded an examination with regard to the left knee or exposure to malathion and chlordane.  With regard to the left knee, there is no lay or medical evidence of an in-service event or injury.  As to the claim of entitlement to exposure to malathion and chlordane, the Board notes that, as will be explained in more detail below, compensation on this basis is precluded because the Veteran is not claiming a specific current disability.  As such, the Veteran is not entitled to VA examinations with regard to these two issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

A.  Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for arthritis may be granted if it became manifest to a compensable degree during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


B.  Left Knee

The Veteran's service treatment records contain no evidence of treatment for the left knee.  When the Veteran was examined for separation in July 1972, examination of his lower extremities was normal.  At that time, the Veteran reported a positive history of swollen or painful joints; cramps in his legs; arthritis, rheumatism, or bursitis, and a "trick" or locked knee.  Notations relative to these complaints were not made by the examining physician.

In September 1972, the Veteran initiated an original claim, which included a claim of entitlement to service connection for stiffness of the knees.

In November 1972, the Veteran underwent VA examination.  He complained of stiffness in his knees.  Examination of the knees was essentially negative.  There was no evidence of pathology made out.  All joints had normal range of function and motion.  The diagnoses did not include anything referencing the knees.

A July 1995 VA outpatient record shows that the Veteran complained of bilateral knee pain.  There had been a three-month history of spontaneous onset of bilateral knee pain.  He had no history of trauma on the left.  The assessment was early varus gonarthrosis, degenerative arthritis.

In October 1995, the Veteran underwent bilateral knee arthroscopy and chondroplasty.

A November 2004 private treatment record shows that x-rays revealed osteoarthritis of the left knee.  He reported pain since a twisting injury to the left knee some months prior.

Based on the evidence of record, the Board finds that entitlement to service connection for a disability of the left knee, recently diagnosed as osteoarthritis, is not warranted.  First, there is no medical or lay evidence that the Veteran manifested arthritis of the left knee within one year of separation from service.  In fact, the first assessment of arthritis was noted in July 1995, more than twenty years after separation.  The Veteran has not contended that he had arthritis or any disability of the left knee within one year of separation from service.

Furthermore, there is no lay or medical evidence of continuity of symptomatology since separation.  The Veteran has not alleged such continuity with regard to the left knee.  Furthermore, the medical evidence of record indicates that, while the Veteran complained of stiffness of both of his knees upon separation from service, no pathology was found at that time, and the symptomatology later complained of by the Veteran was pain, which was first noted in the evidence in July 1995.  Pain is different symptomatology than stiffness; therefore, continuity of symptomatology is not shown.

Finally, there is no lay or medical evidence that the Veteran manifested a chronic left knee disability in service.  As indicated above, there is no evidence of an in-service injury to the left knee.  When the medical evidence first shows that the Veteran sought treatment for his left knee in July 1995, he reported only a three-month history of symptoms, and there is no evidence that his currently diagnosed osteoarthritis of the left knee is related in any way to service.

The Board thus concludes that the lay and medical evidence of record clearly establishes that service connection is not warranted for a left knee disability.  This claim must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


C.  Exposure to Malathion and Chlordane

With regard to the claim for entitlement to service connection for "exposure to malathion and chlordane," mere exposure to a chemical is not, in and of itself, a disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of present disability, other than those claimed herein separately, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In the current case, the Board makes no finding as to whether the Veteran was exposed to malathion or chlordane during his service, but exposure alone is not a disability.  The Board notes that the Veteran has also made claims for specific disabilities due to this exposure, but other than malignant melanoma of the left eye (addressed below), none of those claimed disabilities are on appeal to the Board at the current time.  Accordingly, entitlement to service connection for "exposure to malathion and chlordane" must be denied.


ORDER

Service connection for a disability of the left knee is denied.

Service connection for exposure to malathion and chlordane is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

With regard to the claim of entitlement to service connection for a right knee disability, the Board notes that the Veteran was afforded an examination addressing this issue in July 2009.  However, the examiner indicated, in stating his opinion, that there were no medical records pertinent to the Veteran's right knee that were dated in the 1980s or 1990s.  The examiner further indicated that, because of this absence of evidence, it would be purely speculative of the examiner to comment on whether the problem with the Veteran's right knee persisted after service.  The examiner stated that he would be happy to review additional information, if it became available.

A review of the claims file shows that medical evidence dated in February 1980, April 1980, June 1980, April 1989, February 1990, October 1991, November 1991, December 1991, March 1992, May 1992, July 1995, October 1995, and August 1996 shows treatment for the Veteran's right knee, including a total knee arthroscopy performed in October 1995.  As such, the opinion provided by the examiner in July 2009 is not adequate, in that he apparently failed to review a number of records, the absence of which formed part of the basis for his opinion.  As such, on remand, the Veteran's claims file must be provided to the physician that examined the Veteran in July 2009 for a clarifying opinion.  If that examiner is not available, the Veteran should be scheduled for a VA examination.

With regard to the Veteran's claim of entitlement to service connection for malignant melanoma of the left eye, status post enucleation, the evidence shows that the Veteran was seen for pain in his left eye in March 1958, during service.  Following service, when he was examined by VA in November 1972, the Veteran complained of spots before the left eye.  He reported having been told that he had early retinal changes in the left eye.  The diagnoses included retinal degeneration, left eye, not confirmed.  A November 1972 report from the Veteran's physician indicated that he had vitreous floaters without retinal pathology.

Subsequently, the medical evidence shows treatment for the left eye beginning in the 1980s, with the Veteran undergoing enucleation of the left eye in 1986 due to malignant melanoma.  In this situation, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of his current left eye disability.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If possible, the Veteran's claims file is to be provided to the VA examiner that evaluated the Veteran and provided an opinion regarding his right knee in July 2009.  The examiner is asked to again review the claims file, to specifically include records dated in the 1980s and 1990s showing treatment for the Veteran's right knee, to include a total right knee arthroplasty in 1995.  In light of these records, the examiner is asked to again provide an opinion as to whether it is at least as likely as not that any currently diagnosed right knee disability is related to the Veteran's service, to include a question of whether arthritis of the right knee manifested during the first post-service year. 

If the examiner that conducted the July 2009 examination is unavailable, the Veteran should be scheduled for a VA examination with claims file review to address the above. 

The examiner is asked to provide a rationale for all opinions given.

2.  Schedule the Veteran for a VA examination to address his claim of service connection for a disability of the left eye.  The claims file should be made available for review.  The examiner is asked to review the claims file and examine the Veteran and provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that any currently diagnosed left eye disability had its onset it or is in any way related to the Veteran's service.

The examiner is asked specifically to review the March 1958 service record and the record of treatment for the left eye in November 1972.  The examiner is also asked to address the Veteran's contention that his exposure to certain chemicals or herbicides led to his malignant melanoma of the left eye.

The examiner is asked to provide a rationale for all opinions given.

3.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate period of time for response before his case is returned to the Board for readjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


